Rose, J.,
dissenting.
The information was in proper form and accused defendant of violating the kidnaping law, which provides that whoever unlawfully entices away, secretes or imprisons any person for the purpose of compelling the performance of any act by such person, is, upon conviction, punishable for kidnaping by imprisonment for life. Comp. St. 1929, sec. 28-417.
When this law was enacted, contemporaneous history showed that the art of kidnaping had progressed to the point where a helpless victim was tortured by the threat his eyes would be gouged out if he failed to write and sign a letter containing the threat and address it to parent, brother, sister or other relative. The law was intended to protect the victim, his relatives and the public generally. The penalty for kidnaping was adapted to the atrocity of the crime.
In this prosecution competent evidence proves beyond a reasonable doubt the following facts or proper inferences therefrom as found by the jury in their verdict of guilty: The three defendants named in the information, Macomber, a policeman of North Platte, Baskins, a member of the city council, and Hastings, a boss in city politics, conspired together to compel Sam I. Pappas, who had been permitted by them to operate a gambling den, to confess to a felony of which he was innocent — a confession which, if made, might subject him to imprisonment in the penitentiary for 20 years and perhaps for life. The motive for the purpose to compel the confession was to get rid of Pappas and procure profits from gambling. Macomber and Baskins drove to the home of Pappas in a police cruiser not long before midnight, Sunday, November 21, 1937. Macomber intimated that something for the good of Pappas was con*898templated and the latter readily consented to leave home in the cruiser with the city officials. He had not been accused of any offense and there had been no warrant for his arrest. He was not told he was under arrest. He was taken to Macomber’s room 25, in the Ritner Hotel, without knowledge of what was in store for him there. Hastings was promptly called to the hotel by telephone and, while the four men, Macomber, Baskins, Hastings and Pappas, were in room 25, with the door closed and bolted on the inside, Macomber made a demand on Pappas to confess his guilt of a lawless act of degeneracy. The latter asserted his innocence and refused to confess. Threats to make him do so were loud and profane. To compel such a confession Baskins and Hastings held Pappas while Macomber beat him. Pappas tried to escape, unbolted the door and got into the hall outside,' was beaten there, dragged back into the room where the beating was continued. These inhuman atrocities did not compel Pappas to confess guilt. After the beating and turmoil ceased in room 25 with the departure of the four occupants, there was blood on the walls, on the floor, on a rug in front of the bed, on the bedspread, on the drapes, on the walls of the hall and on the radiator. Physical injuries inflicted on Pappas as described by an examining physician and as related in the majority opinion were:
“Face badly'bruised; eyes swollen shut; deep cut, with ragged edges, an inch long over the left eye; slighter cut over same eye; nose skinned; lip cut on right side; inside of cheek bruised on upper right side; lacerations close to the lips; right side of face puffed with air passing under the tissues and extending over the entire side of head and face to margin of collarbone; portion of air breathed passed through torn tissues under the skin, over the side of the face and neck; lachrymal bone fractured; whites of both eyes red; bump on head back of ear; stitches required to close wounds.”
Unsteady on his legs, his face smeared with gore, Pap-pas was denied the privilege of washing away the blood' and in that condition was taken to the police station and *899confronted with the pervert who was asked to identify him as a companion in criminal depravity. The identification was refused. Pappas was not the guilty man. He was released, taken home and to the hospital without being accused of any violation of law.
The defense that what occurred in room 25 was a fist fight started by Pappas is too preposterous for belief and the jury wisely disregard testimony in support of it. Ma-comber at the time was a police officer in uniform and was armed. He was assisted by Baskins, a member of the city council, and by Hastings, a political boss who gave orders to police officers at the police station — orders that were obeyed. Pappas was known in advance to be unarmed. His eyesight was impaired and he was weakened by a disease of long standing. He was imprisoned by these enemies of law and order and was helpless in their presence. Officialdom and bossism gave them no immunity from their lawlessness. In legal conduct of public duty officers of the law are not in danger of prosecution for kidnaping. The facts narrated and the necessary inferences therefrom were clearly shown beyond reasonable doubt by competent evidence which the jury believed.
My understanding of the facts and the law is that the state in the prosecution of Macomber proved beyond a reasonable doubt every element of kidnaping as defined by statute — enticing Pappas away from home, transporting him to room 25 in the Ritner Hotel, imprisoning him therein and beating him in the manner indicated for the purpose of compelling him against his will to confess guilt of a felony. Each of these acts was unlawful and all together with criminal intent amounted to kidnaping-. Such a confession, if compelled, would have been an “act” within the meaning of that word as used in the kidnaping statute. Pappas evidently preferred death to the making of such a confession. The accomplishment of the unlawful purpose of Macomber to compel a confession was not necessary to a conviction. On the issue of felonious purpose or intent in a criminal prosecution, an adult sane person may be presumed *900to intend the natural and probable consequences of his voluntary acts. Criminal intent or felonious purpose was proved by circumstances and acts of accused in furtherance of the felony charged. The length of time kidnapers detain or imprison their victim, forcibly and against his will, is immaterial in a prosecution for kidnaping.
The kidnaping statute is in plain, unambiguous language and needs no construction. I do not agree with the majority that enforcement of the kidnaping statute according to its literal terms led to injustice, oppression or absurdity invalidating the conviction. I examined the entire record with care and I did not find any error in the proceedings below or in the sentence of the district court to justify the acquittal of Macomber on the charge of kidnaping.